Title: To John Adams from Henry James Pye, 3 February 1797
From: Pye, Henry James
To: Adams, John



Sir
James Street Terrace Feb 3 1797

Encouraged by the honor you have done me by quoting a poem of mine in your valuable work I have taken the liberty to send you by my cousin Mr Rich two of my publications.  I am now employed on a poetical work on the progress of navigation of which I send you six lines from that part which relates to the discovery of America & its consequences.
—proud Ambition with exalting voice
Avows one Chief who justifies her choice.
Who mild in Council as in Combat brave
Protects in Peace the rights his valor gave
Then cries triumphant. Lo! my patriot son
True freedom’s godlike champion. Washington
I do most sincerely congratulate the friends of true freedom that America has given the illustrious Washington such a successor & lament my avocation here that will not permit me to witness in person for a time the prosperity of your government
With all the respect due to your exalted situation but with still greater for the virtue & ability which have so deservedly placed you there I remain /  Sir your faithful /  and obedient humble Servt

Henry James Pye